DETAILED ACTION
This office action is in response to the amendment filed 5/16/2021.  As directed by the amendment, claims 1 and 12 were amended, claims 2-3, 5-7, 9, 11, and 13-14 were cancelled, and claim 15 was newly added.  Thus, claims 1, 4, 8, 10, 12, and 15 are presently pending in this application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The reference cited in paragraph [0006] (i.e. MX2007014064) of the Specification have not been considered by examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8, 10, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 15-17 recite, “and wherein the fabric based device is bandage like, in that it can be wound on a body part, similar to a crepe bandage.”  The terms "bandage like" and “similar to a crepe bandage” are relative terms which renders the claim indefinite.  The terms "bandage like" and “similar to a crepe bandage” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore it is unclear how determine the metes and bounds of determine the degree in which the device is like a bandage or similar to a crepe bandage.  The phrase “can” renders the claim indefinite because it is unclear whether the fabric based device may or may not be able to perform the claimed function.  The phrase 
Claims 4, 8, 10, 12, and 15 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Walter (2010/0249637) in view of  Wistrand (2015/0174391), Moon (2007/0167885), Pryor et al (2011/0224584), Imboden et al (2013/0109914), and Chauve et al (4,716,898)
Regarding claim 1, Walter in fig 1b teaches a vibrational massage device including a fabric layer (52) (sleeve (12) of fig 1a may be formed of a fabric such as cotton, wool, polyester, or nylon (para [0024]), and sleeve (52) of fig 1b is a longer version of sleeve of fig 1a (para [0023]), and therefore sleeve (52) is considered to be 
 Walter does not disclose the signal cables are soft and washable.
However, Wistrand in fig 1 teaches a therapeutic garment (4) to be worn by the patient device including signal cables 14 (connection lines) which are soft (flexible and elastic) (para [0055]) and wherein the garment is washable (able to be washed in a normal washing machine (para [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the power and signal cables of Walter to be soft and washable as taught by Wistrand so that device can be wrapped around the user such that the user can move unimpeded (Wistrand, para [0055]) and to allow the device to be washed in a normal washing machine (Wistrand, para [0063]).
The now-modified Walter’s device does not disclose a heating layer configured to receive energy and produce heat, wherein the power and signal cables are configured to supply power to the heating layer.
However Moon teaches a fabric based device for providing vibration (massage belt), and in fig 1, teaches the device having a heating layer (13) (heating portion) configured to receive energy and produce heat (para [0041]) and connected to a controller (15) by power and signal cables to control the heating temperature of the heating portion (13) by controlling the electric power supplied by a power supply (14) (para [0023]).
Therefore, it would have neem obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the fabric based device of 
The now-modified Walter’s device does not disclose one or more Light Emitting Diodes in the encasing material and welded onto the fabric layers.
However, Pryor in fig 1 teaches a massage device including one or more Light Emitting Diodes (104) within the device (para [0011]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the fabric based device of modified Walter by providing one or more Light Emitting Diodes in the encasing material as taught by Pryor in order to provide a light therapy to destroy bacteria and increase blood circulation (Pryor, para [0012]).
The now-modified Walter’s device does not disclose the at least one vibration module, the microcontroller, and the one or more Light Emitting Diodes is embedded in a waterproof encasing material.
However, Imboden teaches a massage device including at least one vibration module (302) (vibration pod) with a pod housing (306), wherein the housing (306) of the at least one vibration module (302) is embedded in a waterproof encasing material (silicone) (encapsulating pod housing) (para [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Walter 
The now-modified Walter’s device discloses the at least one vibration module can be attached to the fabric layer by hook and loop closures or adhesives (Walter, para [0029]), but is silent on the at least one vibration module, the microprocessor, and the one or more Light Emitting Diodes are welded to the fabric. The claimed limitations “at least one vibration module . . . welded onto the fabric layer”, “a microcontroller . . . welded onto the fabric layer”, and “one or more Light Emitting Diodes . . . welded onto the fabric” are being treated as a product by process limitation. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Thus, even though modified Walter discloses the at least one vibration module is attached to the fabric layer by adhesives (Walter, para [0029]), the product in the modified Walter’s device would be the same or similar as that claimed by welding.

 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the adhesive connection between the fabric layer and the vibration module, the microcontroller, and one or more the Light Emitting Diodes of modified Walter with a welding connection between the vibration module, the microcontroller, and one or more the Light Emitting Diodes and the fabric layer as taught by Chauve, as this would be the simple substitution of one known means of attaching a module to a fabric layer of a device for another, which would provide the predictable result of providing an attachment of a module of a stimulation device to a fabric layer.  See MPEP 2143. 
Regarding claim 4, the modified Walter’s reference discloses the encasing material is silicone (Imboden, para [0054]).
Regarding claim 12, the modified Walter’s reference discloses the Light Emitting Diodes (104 of Pryor) are configured to emit blue light (Pryor, para [0012]).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Walter, Wistrand, Moon, Pryor et al, Imboden et al, and Chauve et al as applied to claim 1, above, and further in view of Sham et al (2012/0330090).
Regarding claim 8, modified Walter discloses a microcontroller. 

However, Sham teaches a stimulation device including a microcontroller (24, 124) attached to a knee cuff (122) (para [0091]), the wherein the microcontroller is configured to receive the instructions wirelessly (microcontroller (24) includes telemetry means (36) configured to allow for the remote operation and control of a device by allowing the operator to remotely send instructions to or program the device) (Sham, para [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Walter by providing the microcontroller with a telemetry means so that the microcontroller is configured to receive the instructions wirelessly as taught by Sham in order to allow a physician the ability to control and prescribe treatment modes without the requirement of a face-to-face consultation with the patient, thus making treatment of more convenient for both the patient and the physician (Sham, para [0085]).
Regarding claim 10, modified Walter discloses a microcontroller. 
Modified Walter does not disclose an external device, wherein the external device is configured to communicate with the microcontroller to control the at least one vibration module and heating layer.
However, Sham teaches a stimulation device including a microcontroller (24, 124) attached to a knee cuff (122) (para [0091]), wherein the microcontroller (24) includes telemetry means (36) configured to connect to an external device (34) (computer system) (wherein the external device (34) is configured to communicate with 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Walter by providing the microcontroller with a telemetry means configured to communicate with an external device, wherein the external device is configured to communicate with the microcontroller to control the at least one vibration module and heating layer as taught by Sham in order to allow a physician the ability to control and prescribe treatment modes without the requirement of a face-to-face consultation with the patient, thus making treatment of more convenient for both the patient and the physician (Sham, para [0085]).
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Walter, Wistrand, Moon, Pryor et al, Imboden et al, and Chauve et al as applied to claim 4, above, and further in view of Burbank et al (2009/0221943) and Branch (2007/0255187).
Regarding claim 15, modified Walter discloses an encasing material.
Modified Walter does not disclose a top layer of the encasing material is a soft fabric material.
However, Burbank in figs 58-59 teaches a therapeutic vibratory apparatus, including a base layer (418) (flexible material), and a vibratory module (414) electric motor), wherein the vibratory is encased in an encasing material (412), wherein the top 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the encasing material of modified Walter by providing a top layer comprising a flexible material such as neoprene as taught by Burbank in order to provide a soft top layer to protect the vibration module.
The now-modified Walter’s device discloses the top layer is a soft, flexible material such as neoprene (Burbank, para [0189]), but does not disclose the material is a fabric material.
However, Branch teaches a vibrating therapy device including a wrap (20) containing a pouch (60) for encapsulating a vibrator (70) (para [0035]), wherein the wrap may be made of a soft fabric such as cotton, wool, spandex, or polyester (para [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the neoprene top layer of the encapsulating material of modified Walter by with a top layer formed from a soft fabric material such as cotton, wool, spandex, or polyester, as it would be an obvious substitution of one known material for another, as soft fabric materials such as cotton, wool, spandex, or polyester are known in the art to be materials that can be substituted for neoprene to form a wrap with a top layer encasing a vibration motor (Branch, para [0058]).  See MPEP 2143(I)(B).



Response to Arguments
Applicant's arguments filed 5/16/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 5, first full paragraph-third full paragraph of Applicant’s remarks, that Walter does disclose “wherein the fabric based device is bandage like, in that it can be wound on a body part, similar to a crepe bandage” because Walter discloses a sleeve apparatus or a U-shaped sleeve that is like a sling, while the claimed invention is bandage like and applied by wrapping the device around the body part like a crepe bandage.  However, Walter discloses, “in one embodiment, the sleeve may a sheet of material that may be wrapped around the limb of the subject and attached with a fastener.” (para [0023])  A sheet is considered to be bandage like, because a bandage can be formed as a sheet, and therefore, Walter’s sleeve configured as a sheet is considered to be bandage like.  Walter’s device is considered to be wrapped around a body part similar to a crepe bandage, as a crepe bandage may be wrapped around a limb of a subject and secured with a fastener.  Therefore, because Walter discloses that the sleeve can be a flat sheet and wrapped around a body part, the rejection is maintained.  It is noted that the prior art discloses vibratory devices that are configured to be wrapped around a patient (e.g. Connor et al (6,537,235), MacGuinness (2014/0236056), Branch (2007/0255187)).
Applicant argues on page 5, fourth full paragraph of Applicant’s remarks, that the vibrator modules and microcontroller are separately encased in encasing material.  In response to applicant's argument that the references fail to show certain features of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the rejection is maintained.  It is noted that the prior art discloses therapeutic devices that have a therapeutic module provided separately from a microcontroller (e.g. MacGuinness (2014/0236056), Sham (2012/0330090), Waldon, Sr (8,523,793)).
Applicant argues on page 5, sixth full paragraph-page 6, ninth full paragraph of Applicant’s remarks, that Wistrand, Moon, Prior, Imboden, Chauve, and Sham fail to cure the deficiencies of Walker.  However, as discussed above, because Walter discloses that the sleeve may be bandage like and wrapped around a body part similar to a crepe bandage, the rejection is maintained.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785